Greenblott, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 24, 1969, disqualifying claimant from unemployment insurance benefits. Appellant, an employee of the United States Post Office, was also a full-time college student. When a change in his working hours presented a conflict with his school work, he quit his job. The board’s finding that “ claimant left his employment for a personal, non-compelling reason, which does not constitute good cause within the meaning of the law”, is supported by substantial evidence and must be upheld. The determination of the Federal agency as to the reason for appellant’s separation from employment, as *848“ Resignation ‘ further education ’ ” is binding on the board. (IT. S. Code, tit. 5, § 8506; Matter of Miller [Catherwood], 30 A D' 2d 610.) “ The subsidization of an employee’s education is not among the purposes of the unemployment insurance act.” (Matter of Dreistadt [Catherwood], 29 A D 2d 807.) Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Sweeney, JJ., concur in memorandum by Greenblott, J.